DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 9/13/21, claims 1-4 are currently pending in the application.

Claim Objection
Claim 4 is objected to because of the following informality: 
Claim 4 recites the limitation “hydantoin compound having two hydrazinocarbonylalkyl groups (C) is 1,3-bis(hydrazinocarbonoethyl)-5-isopropylhydantoin”. “hydrazinocarbonoethyl” should be amended to recite “hydrazinocarbonylethyl” to provide for consistency within the claim language and as recognized in the art. 
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harashina et al. (US 2007/0054998 A1), in view of Masuda et al. (2016/0280852 A1).
Harashina teaches a polyacetal resin composition comprising a polyacetal resin and a hetero atom-containing aliphatic carboxylic acid hydrazide, wherein the proportion of the hetero atom-containing aliphatic carboxylic acid hydrazide may be about 0.001 to 20 parts by weight relative to 100 parts by weight of the polyacetal resin and wherein the composition may further comprise at least one member selected from the group consisting of an antioxidant, a heat stabilizer, a processing stabilizer, a weather (light)-resistant stabilizer, an impact resistance improver, a gloss control agent, an agent for improving sliding property, a coloring agent, and a filler (Ab.). 
As the polyacetal resin, Harashina teaches polyacetal copolymers comprising an oxymethylene (-O-CH2CH2-) and a comonomer unit [0034]. 
As the hetero atom-containing aliphatic carboxylic acid hydrazide, the reference teaches compounds having hydantoin group [0031, 0050]. Disclosed compounds include 1,3-bis(hydrazinocarbonylalkyl)hydantoin, such as 1,3-bis(hydrazinocarbonyl straight or branched chain C1-6 alkyl)hydantoin, e.g., 1,3-bis(2-hydrazinocarbonylethyl)-5-methylhydantoin, 1,3-bis(2-hydrazinocarbonylethyl)-5-isopropylhydantoin, 1,3-bis(2-hydrazinocarbonylethyl)-5,5-dimethylhydantoin, 1,3-bis(1-methyl-2-hydrazinocarbonylethyl)-5,5-dimethylhydantoin, 1,3-bis(2-hydrazinocarbonylethyl)-5-phenylhydantoin (read on (C)) [0051], that in particular, 1,3-bis(hydrazinocarbonylalkyl)-5-mono(or 5,5-di)alkylhydantoin such as 1,3-bis(2-hydrazinocarbonylethyl)-5-isopropylhydantoin is preferred [0061]. Disclosed hetero atom-containing aliphatic carboxylic acid hydrazide may be present in an amount of 0.001 to 20 parts by weight, relative to 100 parts by weight of the polyacetal resin (Ab.).
The reference further teaches heat stabilizers such as (a) a basic nitrogen-containing compound and (b) an organic carboxylic acid or metal salt of an organic carboxylic acid [0091], wherein a basic nitrogen-containing compound may be hydrazine compound such as adipic acid dihydrazide, sebacic acid dihydrazide or dodecanoic acid dihydrazide (reads on aliphatic carboxylic acid hydrazide (B)) [0102] and organic carboxylic acid or metal salt of an organic carboxylic acid may be magnesium acetate, calcium acetate, calcium stearate or calcium hydroxystearate etc. (read on D) [0105, 0110]. The reference further teaches that heat stabilizers may be used singly or in combination, such as a combination of nitrogen-containing compound with metal salt of an organic carboxylic acid, in an amount of 0.001 to 10 parts by weight, relative to 100 parts by mass of the polyacetal resin, such that the hydrazide compound is at about 0 to 1 part, relative 100 parts by wt. of polyacetal resin [0125-0126].
Harashina teaches that the polyacetal resin composition may be produced by mixing the polyacetal resin with the hetero atom-containing aliphatic carboxylic acid hydrazide, and if necessary, other additives, e.g. a heat stabilizer [0157].
Harashina is silent with regard to a method of producing a composition (1) comprising a polyacetal resin (A) within the scope of the claimed invention, and further including (2) an aliphatic carboxylic acid hydrazide (B), a hydantoin compound (C) and an alkaline earth metal aliphatic carboxylic acid salt (D) in amounts as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), it is noted that the primary reference to Harashina teaches polyacetal copolymers comprising an oxymethylene (-O-CH2CH2-) and a comonomer unit [0034]. The secondary reference to Masuda teaches a polyacetal resin composition obtained by copolymerizing trioxane as a major monomer (reads on (a)) with a cyclic ether and/or cyclic formal each having at least one carbon-carbon bond as a comonomer (read on (b)) using a specific heteropoly acid as a polymerization catalyst, adding, to the resultant reaction product, a compound which is any of the carbonates, hydrogen carbonates, and carboxylates of alkali metal elements or alkaline-earth metal elements, the hydrates of these, and the hydroxides of alkali metal elements or alkaline-earth metal elements (read on (d)), and melt-kneading the mixture to deactivate the polymerization catalyst (reads on polyacetal resin (A)) (Ab.). Disclosed polymerization catalysts include heteropoly acid of the following formula [0013-0015]:

    PNG
    media_image1.png
    221
    490
    media_image1.png
    Greyscale

Masuda further teaches that by using a carbonate, bicarbonate, or carboxylate of an alkali metal or alkali earth metal or a hydrate thereof as a polymerization catalyst deactivation agent, it is possible to not only effectively deactivate the polymerization catalyst, but also to stabilize the unstable terminal portions, and to economically produce with simple production steps a high quality polyacetal copolymer which is excellent in thermal stability, and which has an extremely low formaldehyde generation amount [0012, 0022].
With regard to (2), Harashina teaches compositions comprising a hetero atom-containing aliphatic carboxylic acid hydrazide in an amount of about 0.001 to 20 parts by weight relative to 100 parts by weight of the polyacetal resin (Ab.), that hetero atom-containing aliphatic carboxylic acid hydrazides may be hydantoin compounds, and disclosed hydantoin compounds encompass claimed hydantoin compound (C). Additionally, as the heat stabilizer, the reference teaches a genus of heat stabilizers, including an alkaline earth metal salt of an organic carboxylic acid (reads on (D)), which may be used in an amount of 0.001 to 10 parts by weight, relative to 100 parts by mass of the polyacetal resin. Harashina further teaches that a combination of heats stabilizers may be used, such as a combination of a nitrogen-containing compound, such as a hydrazine compound such as adipic acid dihydrazide, sebacic acid dihydrazide or dodecanoic acid dihydrazide (read on (B)), and a metal salt of an organic carboxylic acid, such as magnesium acetate, calcium acetate, calcium stearate or calcium hydroxystearate etc. (i.e. read on (D)), and that the hydrazine compound may be present at about 0 to 1 part, relative 100 parts by wt. of polyacetal resin [0125-0126].
Given the teaching in Masuda on advantages of polyacetal copolymers as prepared by Masuda’s process, the teaching in Harashina on hydantoin compounds (read on (C)) in an amount of about 0.001 to 20 parts by weight relative to 100 parts by weight of the polyacetal resin, the teaching in Harashina on a heat stabilizer in an amount of 0.001 to 10 parts by weight, relative to 100 parts by mass of the polyacetal resin, that a combination of stabilizers such as a nitrogen-containing compounds, such as hydrazine compounds, e.g. adipic acid dihydrazide, sebacic acid dihydrazide or dodecanoic acid dihydrazide etc. (read on B)), and a metal salt of an organic carboxylic acid, such as magnesium acetate, calcium acetate, calcium stearate or calcium hydroxystearate etc. (read on (D)), may be used such that the proportion of hydrazine compound is about 0 to 1 part, relative 100 parts by wt. of polyacetal resin, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a polyacetal resin compositions comprising a polyacetal copolymer which is produced by Masuda’s process (reads on (A), 100 parts by wt.), any of Harashina’s hydantoin compounds (read on (C), in an amount of 0.001 to 20 parts by weight, relative to 100 parts by weight of the polyacetal resin), and Harashina’s heat stabilizer in any amount of from 0.001 to 10 parts by weight, relative to 100 parts by mass of the polyacetal resin, wherein the heat stabilizer comprises a combination of an aliphatic carboxylic acid hydrazide (reads on (B)) in an amount of about 0 to 1 part, and an alkaline earth metal aliphatic carboxylic acid salt (D) in an amount of about 1 to 9 parts (i.e. total being in the range of 0.001 to 10 parts), relative to 100 parts by mass of the polyacetal resin, including compositions that fall within the scope of the claimed invention, thereby obviating the limitations as set forth in the body of claim 1. Additionally, a skilled artisan would have found it obvious to prepare such a composition by mixing the various components, thereby obviating the preamble of claim 1.
With regard to claim 2, Harashina teaches sebacic acid dihydrazide as a heat stabilizer [0090-0092, 0102].
With regard to claim 3, Harashina teaches calcium stearate and calcium 12-hydroxystearate as a heat stabilizer [0090, 0103-0105, 0110].
With regard to claim 4, Harashina teaches claimed hydantoin compound [0051].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/287312 (prelim. amdt. dated 4/21/21), in view of Masuda et al. (2016/0280852 A1).
Copending claim 1 is as follows:

    PNG
    media_image2.png
    377
    942
    media_image2.png
    Greyscale

Copending claim 1 is silent with regard to a composition comprising (1) a polyacetal polymer obtained by a process within the scope of the instant invention and (2) a method of producing the resin composition as stated in the preamble of claim 1. 
With regard to (1), it is noted that the term polymer (i.e. in polyacetal polymer (A)) as recited in copending claim encompasses homopolymers and copolymers. Additionally, the discussion with regard to Masuda from paragraph 7 above is incorporated herein by reference.
Given the teaching in Masuda on advantages of preparing polyacetal copolymers by the disclosed process, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Masuda’s copolymer as component (A) of copending claim 1. As such, the limitations as set forth in the body of claim 1 of the present invention are met by the combination.
With regard to (2), it is noted that claim 1 of the present invention is drawn to “A method of producing the polyacetal resin composition”, said composition comprising (A to (D). As stated in paragraph 4 above, instant claim 1 does not recite an active method step for producing the resin composition comprising (A)-(D), and therefore, Examiner interprets claim 1 of the present invention as including the step of mixing components (A) to (D). Although copending claim 1 is drawn to a composition of matter, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare the composition of copending claim 1, as modified by the secondary reference, by mixing the various components and thereby arrive at the claimed preamble.
With regard to claim 2, copending claims 2, 5 and 6 teach the claimed compound.
With regard to claim 3, copending claims 3, 5 and 7 meet the claimed limitation.
With regard to claim 4, copending claims 5, 6 and 7 meet the claimed limitation.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hase et al. (EP 2098569 A1) teach a polyacetal resin composition comprising 100 parts by weight of (A) a polyacetal copolymer in which the amount of hemiformal terminal group is 1.0 mmol/kg or less, the amount of formyl terminal group is 0. 5 mmol/kg or less, and the amount of unstable terminal group is 0.5% by weight or less, 0.01 to 3 parts by weight of (B) a hindered phenol-based antioxidant; 0.01 to 1 part by weight of (C) a hydrazide compound; and 0.01 to 1 part by weight of a compound selected from (D) an isocyanate compound, an isothiocyanate compound, and a modified compound thereof, wherein the hydrazide compound (C) may be an aliphatic carboxylic acid hydrazide or a heteroatom-containing carboxylic hydrazide, such as 1,3-bis(2-hydrazinocarbonylethyl)5-isopropyl hydantoin. The reference further teaches organic metal salt of carboxylic acids, such as magnesium stearate, calcium stearate etc. in an amount of 0.01 to 1 part for improving thermal stability.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272- 5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762